Citation Nr: 0819162	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  03-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  What evaluation is warranted for post traumatic stress 
disorder (PTSD) since July 1, 2005?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  
Jurisdiction has since been transferred to the Atlanta, 
Georgia RO.

By rating action in November 2001, service connection for 
hepatitis C was denied.
The veteran appealed this decision and this case was remanded 
by the Board in January 2004 for additional development. At 
some point the claims folder was lost; the current claims 
folder is a rebuilt folder.  

By rating action in February 2006 service connection for PTSD 
was granted and a 50 percent rating was assigned from July 1, 
2005.  In May 2006, the veteran submitted a notice of 
disagreement with the initial rating assigned for PTSD.  He 
also raised an informal claim for individual unemployability.  
He thereafter perfected an appeal as to the initial rating 
assigned for PTSD.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later- 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999). Inasmuch as the issue of what 
evaluation is warranted for PTSD was essentially placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies.

In March 2008, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO. A transcript of that 
hearing is of record. At that hearing the veteran offered 
testimony regarding the issues of service connection for 
hepatitis C, and for a higher initial rating for PTSD.  

The issue of individual unemployability was also raised 
during the March 2008 Travel Board hearing.  That issue was 
not and is not currently developed or certified for appellate 
review, and is referred back to the RO for development.

The issue of what evaluation is warranted for PTSD since July 
1, 2005, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran incurred hepatitis C as a result of his military 
service.


CONCLUSION OF LAW

The criteria to establish service connection for hepatitis C 
have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he developed hepatitis C due to his 
service in Vietnam as a medical corpsman.

At his March 2008 hearing the veteran reported exposure to 
blood during service as a medical corpsman.  He did not deny 
that he used intravenous drugs, snorted cocaine, drank, and 
smoked marijuhana during service.  He did not deny having 
additional risk factors for hepatitis C following discharge 
from service.

The veteran's service medical records do not indicate that 
the veteran had hepatitis during service.  The post service 
records indicate that in June 2000 the veteran was found to 
have the hepatitis C virus in his blood.

On VA examination in February 2004 the examiner reviewed the 
medical records and the claims file.  He noted a history 
consistent with hepatitis C with previous intravenous drug 
use in Vietnam and nasal cocaine use.  He also noted blood 
contact in Vietnam while helping and transporting wounded 
people. The veteran was diagnosed with hepatitis C in June 
2000 when first tested to detect the presence of the virus in 
the blood.  The examining physician opined that:

It is difficult to assess which one of 
them has the responsibility in producing 
the infection in our patient.  All of the 
risk factors that are mentioned above are 
highly described and mentioned and well 
documented on literature to be associated 
with the development of the hepatitis C 
infection.
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service- 
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service- 
connected disability. See 38 C.F.R. § 3.102 (2007); 
Mittleider v. West, 11 Vet. App. 181 (1998).

In this case there is a VA medical opinion in support of the 
veteran's claim, and there are no medical opinions to the 
contrary.  As such, the Board finds, resolving any reasonable 
doubt in favor of the veteran, that the medical evidence 
supports the veteran's claim, and that service connection for 
hepatitis C is warranted.

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for hepatitis C is granted.


REMAND

At the March 2008 Travel Board hearing the veteran testified 
that he applied for Social Security Administration benefits.  
He noted that he was told that he was totally and permanently 
disabled due to his psychiatric disorders.  The veteran noted 
further that Social Security Administration did not use VA 
records in making their determination.  Unfortunately, a copy 
of the SSA award determination or copies of the medical 
records used by the SSA in making that determination do not 
appear to be in the claims folder. The Court has held that 
where there is notice that the veteran is receiving SSA 
disability benefits VA has a duty to acquire a copy of the 
decision granting such benefits and the supporting medical 
documents. See Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 
(1992).

After the veteran's hearing before the Board, the record was 
held open for a period of 30 days, so that up-to-date VA 
treatment records could be obtained.  Unfortunately no action 
was taken in this regard.  On remand, these records should be 
requested and made part of the file.

The veteran also testified, in essence, that his PTSD 
disability had worsened [Testimony, page 4] since a September 
2004 VA examination. VA's General Counsel has indicated that 
when it is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95; 60 Fed.Reg. 43186 (1995). See also 38 
C.F.R. § 3.159(c); Caffrey v. Brown, 6 Vet. App. 377 (1995).

On the basis of the foregoing, this appeal is REMANDED for 
the following actions:

1. The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who have treated 
him for PTSD since September 2004. After 
the veteran has signed any necessary 
releases, the RO should attempt to obtain 
copies of all treatment records 
identified that have not been previously 
secured. Any records received should be 
associated with the claims folder. All 
attempts to procure records should be 
documented in the file. If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file. The veteran is to 
be notified of any unsuccessful efforts 
in this regard. All records for treatment 
for PTSD through the VA Medical Center, 
dated from June 2007 to the present 
should also be obtained.

2. The RO/AMC should obtain all documents 
pertaining to the veteran's award of 
disability benefits from the Social 
Security Administration, and then 
associate these documents with his claims 
folder. Specifically, these should 
include copies of any medical records 
used to make the determination of 
entitlement to such benefits.

3. After all PTSD treatment records, if 
any, are associated with the claims file, 
the veteran should be afforded a VA 
examination to determine the current 
severity of his PTSD symptoms. The claims 
file and a copy of this remand must be 
provided to the examiner prior to the 
examination. All indicated studies and 
tests deemed necessary by the examiners 
should be accomplished and all results 
must be included in the examination 
report. A complete rationale for all 
opinions expressed must be provided.

The examiner must address assign an Axis 
V diagnosis (GAF score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents. 
Additionally, the examiner must comment 
on the veteran's current level of social 
and occupational impairment due to his 
PTSD. The specific PTSD symptoms which 
cause social and occupational impairment 
must be identified and discussed. Any 
indications that the veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.

4. The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2007). In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5. After the foregoing, the RO should 
review the veteran's claim. If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond. The RO must 
ensure that the notice requirements of 
the Veterans Claims Act of 2000 have been 
fulfilled.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


